DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20-24, 27-36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etherton (EP 1103533) in view of Stephens (U.S. Patent No. 5,795,060).
Regarding claim 20, Etherton discloses a volumetric mobile powder mixer (abstract; figure 2, reference #1); comprising:
a mobile platform that supports (figures 2-4, reference #1); and
a mixing chamber (figures 1-5, reference #4) having an inlet (figure 5a, reference #21, 20A, 20B and 20C) and an outlet (figures 1, 4 and 5a, reference #10);
at least one powder storage bin (figures 1-4, reference #2, 5 and 7; [0038]);
at least one feed screw capable to deliver the at least one powder from the at least one powder storage bin to the mixing chamber inlet (reference #9; [0038]) (to the extent the belt (reference #6) delivers the material to the inlet, it is well known in the art that there are many different types of conveyers for feeding material, including either a belt (as shown by reference #6) or a feed screw (as shown by figure 9), and since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to convey the material using a feed screw, because selecting one of known designs for a conveyer for feeding material would have been considered obvious to one having ordinary skill in the art at the time the invention was filed and because said feed screw conveyer would operate equally well as the belt);
an air compressor (figure 2, reference #15; [0042]);
a foaming agent storage tank ([0042]);
a cellular foam generator (figure 2, reference #14; [0042]);
a water storage tank that is capable to transport water towards the inlet head (figures 3 and 4, reference #3; figure 5a, reference #22A; [0038]; [0045]);
a delivery auger at least partially disposed within the mixing chamber, wherein the delivery auger extends from the inlet towards the outlet of the mixing chamber, wherein the auger is capable to mix the at least one powder and the water to generate a mixture and discharge the mixture from the outlet (figures 2-5, reference #19); and

While the reference does not specifically disclose wherein the water storage tank delivers water to the cellular foam generator and the cellular foam generator receives water from the water storage tank to generate a cellular foam, this is directed to an intended use and the article or material worked upon (“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).).  As evidenced by Stephens, it is known in the art that the foam can be made with water from the water tank in the cellular foam generator (Stephens column 11, lines 28-57).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add water to the cellular foam generator in order to control the percent concentration of foam and overall solution having the desired proportions of material (Stephens column 11, lines 28-57).
Regarding claim 21, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mobile platform is mounted on the truck chassis (figures 2-4, reference #1).
  Regarding claim 22, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses wherein the at least one powder storage bin comprises a partition configured to separate the at least one powder storage bin into a first powder storage bin and a second powder storage bin (see figure 1, not labeled, partition shown between numeral 2 and numeral 5; [0038]).
Regarding claim 23, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses wherein the at least one powder storage bin comprises an air 
Regarding claim 24, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses wherein the air slide is capable to receive air from the air compressor ([0042]).  While the reference does not explicitly disclose wherein the air slide includes a porous fabric, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a porous material such that the air can pass through the material for delivery while preventing in dust particles from passing backwards through the air delivery, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 27, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further a delivery chute coupled to the outlet of the mixing chamber (reference #10) and an actuation system capable to control the position of the discharge chute relative to the at least one feed screw conveyer (see figures 1, 2 and 4, with arm, not labeled, connected to reference #4 for moving delivery boom 4 and location of discharge chute 10 as shown by dotted lines; [0031]).  While the reference is silent as to the specific type of actuation system being hydraulic, it is known in the art that there are many different ways of powering actuation systems, including hydraulic, as evidenced by Stephens column 4, lines 43-64; column 6, lines 51-64; column 9, lines 6-9; column 10, lines 3-6; column 11, lines 3-17).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to power the actuation system of Etherton by hydraulic power, as taught by Stephens, because selecting one of known designs for a powered actuator would have been considered obvious to one having ordinary skill in the art at the time the invention was filed and because said hydraulic actuation system would operate equally well as the one disclosed by Etherton.
Regarding claim 28, Etherton in view of Stephens discloses all the limitations as set forth above.  While the reference discloses metering, monitoring and control means for the materials ([0038]; [0040]; [0042]), the reference is silent as to the specific types of monitors and meters.  As tachometers and flowmeters are known in the art at the time the invention was filed, as evidenced by Stephens column 8, lines 23-36), it would have been obvious to provide the tachometer for the feed screw conveyor coupled to the controller in order to closely monitor the actual speeds of the feed screws and to increase or decrease their speeds to accuracies within a fraction of revolution per minute and to provide the flow meter to the monitor the flow of water coupled to the controller so that the proper proportional relationships are maintained between the flows of the various constituents (Stephens column 12, lines 33-62).
Regarding claim 29, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses wherein the controller is coupled in communication to the cellular foam generator and is capable to control proportions of the flow of air from the air compressor, the cellular foam solution from the foaming agent storage tank and the water from the water storage tank (Stephens column 12, lines 33-62; Etherton [0004]; [0038]; [0040]; [0042]; [0050]-[0052]; [0054]).
Regarding claim 30, Etherton discloses a volumetric mobile powder mixer truck (abstract; figure 2, reference #1); comprising:
a truck chassis (figures 2-4, reference #1); and
a volumetric mobile powder mixer supported on the truck chassis (figures 2-4; [0017]-[0018]; [0038]), wherein the volumetric mobile powder mixer includes:
a mixing chamber (reference #4) having an inlet (figure 5a, reference #21, 22a, 22b and 22c) and an outlet (reference #10)
at least one powder storage bin (figures 1-4, reference #2, 5 and 7; [0038]);
at least one feed screw conveyer disposed at least partly below the at least one powder storage bin and having an inlet head positioned above the inlet of the mixing chamber, wherein the at least one 
a water storage tank capable to deliver water to the one or more water injection nozzles (figures 3 and 4, reference #3; [0038]; [0047]);
an actuation system coupled to the mixing chamber and capable to control the position of the outlet relative to the inlet head (see figures 1, 2 and 4, with arm, not labeled, connected to reference #4 for moving mixer 4 and location of outlet 10 as shown by dotted lines; [0031]); and  
a delivery auger at least partially disposed within the mixing chamber, wherein the delivery auger extends from the inlet towards the outlet of the mixing chamber, wherein the auger is capable to mix the at least one powder and the water to generate a mixture and discharge the mixture from the outlet (figures 2-5, reference #19).
To the extent the water injection nozzle is not located at the inlet head, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to flush the incoming cement dust into the mixing chamber away from the opening and ensures a complete fan of water across the chamber which flushes the cement dust/slurry down into the water/slurry so as to ensure complete mixing and a steady flow of material toward the outlet end of the chamber (Stephens column 
While the reference is silent as to the specific type of actuation system being hydraulic, it is known in the art that there are many different ways of powering actuation systems, including hydraulic, as evidenced by Stephens column 4, lines 43-64; column 6, lines 51-64; column 9, lines 6-9; column 10, lines 3-6; column 11, lines 3-17).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to power the actuation system of Etherton by hydraulic power, as taught by Stephens, because selecting one of known designs for a powered actuator would have been considered obvious to one having ordinary skill in the art at the time the invention was filed and because said hydraulic actuation system would operate equally well as the one disclosed by Etherton.
Regarding claim 31, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses wherein the inlet head channels the at least one powder to the inlet of the mixing chamber via gravity (see figures 3 and 4, entrance area from conveyor located above reference #4; [0047]).  As taught by Stephens, the one or more injection nozzles are positioned at least partially around the inlet head (figures 7-8, reference #144; columns 7-8, lines 55-22).
Regarding claim 32, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses wherein the mixing chamber is pivotable about the inlet relative to the inlet head (see figures 1, 2 and 4, reference #4 as shown in two pivotable positions by solid and dotted lines; [0031].
Regarding claim 33, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses wherein the inlet of the mixing chamber is open to the atmosphere (figure 5a, reference #21).
Regarding claim 34, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses an admixture dosing system capable to mix one or more admixtures into the mixture of the at least one powder and the water ([0004]; [0038]; [0047]).
Regarding claim 35, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified further discloses wherein the admixture dosing system is capable to be a liquid admixture dosing system that introduces the admixture into the water supplied to the one or more injection nozzles ([0004]; [0038]; [0047]).  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claim 36, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses an air slide disposed within the at least one powder storage bin and capable to direction the at least one powder onto the at least one feed screw conveyor (figures 1-4, reference #7; [0042] (cement aerators in cement bin 7)).
Regarding claim 39, Etherton in view of Stephens discloses all the limitations as set forth above.  The reference as modified also discloses an air compressor capable to generate a flow of air (figure 2, reference #15; [0042]); a foaming agent storage tank ([0042]); a cellular foam generator wherein the cellular foam generator is capable to receive the flow of air from the air compressor, the cellular foam solution from the foaming agent storage tank (figure 2, reference #14; [0042]), wherein the cellular foam generator is capable to deliver the flow of foam to the mixing chamber at a location proximate the inlet (reference #20B; [0047]).
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).).  As evidenced by Stephens, it is known in the art that the foam can be made with water from the water tank in the cellular foam generator (Stephens column 11, lines 28-57).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add water to the cellular foam generator in order to control the percent concentration of foam and overall solution having the desired proportions of material (Stephens column 11, lines 28-57).
Claims 25, 26, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etherton in view of Stephens as applied to claims 20 and 30 above, and further in view of Musil et al. (U.S. Patent No. 5,667,298).
Regarding claims 25, 26, 37 and 38 Etherton in view of Stephens discloses all the limitations as set forth above.  However, Etherton does not explicitly disclose a dust handling system.  Musil et al. teaches another mobile apparatus for producing concrete (title).  The references teaches a dust handling system capable to maintains negative pressure in the powder storage bin and in the mixer; and return captured powder to the at least one storage bin; and wherein the dust handling system includes a baghouse capable to capture dust generated in the at least one powder storage bin and the mixing chamber (abstract; figures 1 and 2, reference #318; column 3, lines 21-26; column 13, lines 15-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the dust handling system of Musil et al. on the apparatus of Etherton.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach mobile apparatus for producing concrete.  One of ordinary skill in the art would be motivated to provide .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774